Citation Nr: 1612034	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  05-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to an initial rating greater than 30 percent prior to March 11, 2013, for migraines.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to an initial rating for left wrist carpal tunnel syndrome, evaluated as 10 percent disabling prior to October 21, 2006, and as 20 percent disabling from that day forward, with a temporary total rating assigned from December 19, 2007, to February 1, 2008.

6.  Entitlement to an initial rating for right wrist carpal tunnel syndrome, evaluated as 10 percent rating prior to October 21, 2006, and as 30 percent disabling from that day forward, with a temporary total evaluation assigned from December 5, 2007, to February 1, 2008.

7.  Entitlement to an initial rating for left knee strain in excess of 10 percent prior to March 11, 2013.

8.  Entitlement to an initial compensable rating for left knee instability prior to October 21, 2006.

9.  Entitlement to an initial compensable rating for right big toe ingrown toenail.

10.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain prior to October 21, 2006.

11.  Entitlement to an effective date earlier than February 16, 2011, for a 70 percent disability rating for posttraumatic stress disorder (PTSD).

12.  Whether an October 2012 substantive appeal regarding increased ratings for a left shoulder disability, left hip disability, and fibromyalgia was timely filed.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, December 2006, February 2009, June 2011, and February 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The September 2004 rating decision, in relevant part, denied entitlement to service connection for joint pain of the left shoulder, joint pain of the left hip, left eye astigmatism, and right eye astigmatism.  The decision also granted service connection for migraine headaches, with a 10 percent rating assigned, left wrist carpal tunnel syndrome (CTS), with a 10 percent rating assigned, right wrist CTS, with a 10 percent rating assigned, left knee strain, with a 10 percent rating assigned, hemorrhoids, with a noncompensable rating assigned, residuals of left big toe fracture, with a noncompensable rating assigned, right big toe ingrown toenail, with a noncompensable rating assigned, and lumbosacral strain, with a 10 percent rating assigned.  All evaluations were given an effective date of December 12, 2002.

In the December 2006 rating decision, the RO assigned a separate 10 percent disability for left knee instability, effective in October 2006.  A December supplemental statement of the case (SSOC) increased the rating assigned for migraine headaches to 30 percent, effective in December 12, 2002, and increased the rating assigned for left wrist CTS to 20 percent, for right wrist CTS to 30 percent, and lumbar strain to 20 percent, effective in October 21, 2006.

The Veteran underwent carpal tunnel release in both wrists in December 2007.  A temporary total disability evaluation was assigned effective December 19, 2007, through January 31, 2008, for the left wrist, and effective December 5, 2007, though January 31, 2008, for the right wrist, based on the differing dates of the surgical procedures.  The previously assigned 20 and 30 percent evaluations were continued, respectively, for left wrist CTS and right wrist CTS, effective February 1, 2008.  The record thus presents three time periods for each wrist.  For the left wrist, that prior to October 21, 2006, that prior to December 19, 2007, and that beginning February 1, 2008.  For the right wrist, that prior to October 21, 2006, that prior to December 5, 2007, and that beginning February 1, 2008.

A February 2009 rating decision, in relevant part, granted entitlement to service connection for left shoulder strain/sprain and impingement syndrome, fibromyalgia, and left hip strain/sprain.

A June 2011 rating decision granted an increased rating of 70 percent for PTSD, effective February 16, 2011.

In February 2013, the RO notified the Veteran that her appeal with respect to fibromyalgia, left hip strain, and left shoulder strain, was not timely submitted.  In addition, while she timely filed a notice of disagreement with the effective date of the increased 70 percent rating assigned for PTSD, she did not timely file an appeal of the rating assigned.  The Veteran has perfected an appeal of the RO's decision regarding the timeliness of her appeal of the fibromyalgia, left hip strain, and left shoulder strain issues.

Finally, in May 2013, an increased rating of 50 percent was granted for migraines, and an increased rating of 20 percent was granted for left knee strain, both effective March 11, 2013.

In August 2009, the Board remanded the claim in order to provide the Veteran with a requested hearing before a Decision Review Officer (DRO) and the Board.  She and her spouse appeared in hearing before a DRO in January 2010 and before a Veterans Law Judge in June 2013.  Transcripts of each hearing are of record.

During the June 2013 Board hearing, the Veteran stated that she was satisfied with the 50 percent disability rating assigned for migraines, the 20 percent rating assigned for left knee strain, the 10 percent rating assigned for left knee instability, and the 20 percent disability rating assigned for lumbosacral strain.  She stated that she wanted to limit her appeal of those issues to obtaining an earlier effective date for those ratings.  In its November 2013 decision, the Board recharacterized the issues accordingly.

In November 2013, the Board dismissed one issue on appeal that the Veteran had withdrawn (the issue of entitlement to a higher rating for residuals of a left big toe fracture), while remanded the remaining issues on appeal.  The Board remanded certain issues for the purpose of scheduling a Board hearing.  Regarding the issue of entitlement to an earlier effective date for the 70 percent PTSD rating and the issue of whether her appeal regarding the ratings assigned for fibromyalgia, left hip disability, and left shoulder disability were timely, the Board noted that the Veteran perfected her appeal of those issues by a VA Form 9 received in July 2013, at which time she requested a Board hearing at the RO.  While she has had a hearing regarding the other issues on appeal, these two additional issues were not appealed until after that hearing.  The Board's November 2013 decision remanded these two issues to afford the Veteran a Board hearing regarding those two issues.  The other issues on appeal were remanded for the purpose of obtaining outstanding evidence.

The Board observes that following the November 2013 Board remand, the claims-file reflects that the requested Board hearing has not yet been held.  Also, for the other issues on appeal, there has been no supplemental statement of the case issued.  Under the current circumstances of this case, discussed below, the Board finds that the appropriate action at this time is to remand the appeal for the requisite action to afford the Veteran a new Board hearing concerning all of the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was notified in a February 2016 letter that the Veterans Law Judge that had conducted the June 2013 hearing was no longer employed by the Board, and in March 2016 the Veteran responded by requesting a new hearing.  The Veteran has the right to a new hearing in accordance with 38 C.F.R. §§ 20.707 and 20.717 (2015).  Thus, remand of the case is necessary to allow for the scheduling of a hearing before a Veterans Law Judge at the RO.

The Board again notes that the June 2013 Board hearing covered all but two of the issues currently on appeal, and that these two additional issues are subject to a separate request for a Board hearing that does not appear to have yet been honored.  The new Board hearing that shall be arranged in accordance with this remand shall present the opportunity to address all of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

